697 S.E.2d 335 (2010)
STATE
v.
Hasson Jamaal BACOTE.
No. 360A09.
Supreme Court of North Carolina.
May 7, 2010.
Malcolm Hunter, Jr., Appellate Defender, Jonathan E. Broun, Durham, for Hasson Jamaal Bacote.
Robert C. Montgomery, Special Deputy Attorney General, for State of NC.
The following order has been entered on the motion filed on the 6th of May 2010 by Defendant-Appellant Motion for Extension of Time to Prepare Trial Transcript:
"Motion Allowed by order of the Court in conference this the 7th of May 2010."
Court reporter shall have up to and including the 13th day of May 2010 to prepare and deliver transcript to counsel.